DETAILED ACTION
This office action is in response to amendment filed on 10/20/2022.
Claims 1, 2, 7, 11, 16 and 18 are amended.
Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10853115. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely the broader variant of the allowed claims in the parent patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner et al (US 20160224785, hereinafter Wagner).

As per claim 1, Wagner discloses: A computer-implemented method comprising: 
receiving a request to execute user-submitted code on an on-demand code execution system; (Wagner [0081]: “the worker manager 140 receives a request to execute program code”.)
obtaining configuration information associated with the user-submitted code, the configuration information specifying at least a main virtualized execution environment configured to execute the user-submitted code and an auxiliary function expected to be required during execution of the user-submitted code; identifying, based at least in part on the auxiliary function expected to be required during execution of the user-submitted code, a sidecar virtualized execution environment from a library of sidecar virtualized execution environments; configuring the sidecar virtualized execution environment to perform the auxiliary function for the main virtualized execution environment; causing the main virtualized execution environment to execute the user-submitted code in accordance with the configuration information; causing the sidecar virtualized execution environment to perform the auxiliary function in accordance with the configuration information; (Wagner [0081]: “The request may include or indicate a trusted credential to be used by at least some of the program code during execution… Configuration data associated with the program code may also be accessed and used by the security manager 150 to determine whether and which portions of the program code are to be executed using the trusted credential”; [0084]: “the worker manager 140 or the security manager 150 creates a first container on the obtained instance. The first container may be created and configured to execute a first portion of the program code using the trusted credentials associated with the request to execute the program code”; [0085]: “the worker manager 140 or the security manager 150 creates a second container on the obtained instance. The second container may be created and configured to execute a second portion of the program code without using or involving the trusted credentials associated with the request to execute the program code. The second container may be configured to communication with the first container… In some cases the first and the second containers may be configured in a master-slave relationship, such that the second container containing the second portion of less trusted program code may only be executed responsive to requests received from the first container”.)
determining that the main virtualized execution environment has completed execution of the user-submitted code; and responsive to determining that the main virtualized execution environment has completed execution of the user-submitted code, deprovisioning the main virtualized execution environment and the sidecar virtualized execution environment. (Wagner [0050]: “After the user code has been executed, the worker manager 140 may tear down the container used to execute the user code to free up the resources it occupied to be used for other containers in the instance.”)

As per claim 2, Wagner further discloses:
The computer-implemented method of claim 1, wherein the library of sidecar virtualized execution environments comprises a library of agents that perform auxiliary functions. (Wagner [0035])

As per claim 3, Wagner further discloses:
The computer-implemented method of claim 1, wherein the sidecar virtualized execution environment comprises an agent that performs the auxiliary function expected to be required during execution of the user-submitted code. (Wagner [0085]: “the worker manager 140 or the security manager 150 creates a second container on the obtained instance. The second container may be created and configured to execute a second portion of the program code without using or involving the trusted credentials associated with the request to execute the program code. The second container may be configured to communication with the first container… In some cases the first and the second containers may be configured in a master-slave relationship, such that the second container containing the second portion of less trusted program code may only be executed responsive to requests received from the first container”.)

As per claim 4, Wagner further discloses:
The computer-implemented method of claim 3, wherein the sidecar virtualized execution environment further comprises an operating system. (Wagner figure 1, container 156D comprises OS 156A.)

As per claim 5, Wagner further discloses:
The computer-implemented method of claim 1, wherein configuring the sidecar virtualized execution environment to perform the auxiliary function for the main virtualized execution environment comprises configuring the sidecar virtualized execution environment to communicate with the main virtualized execution environment. (Wagner [0085]: “the worker manager 140 or the security manager 150 creates a second container on the obtained instance. The second container may be created and configured to execute a second portion of the program code without using or involving the trusted credentials associated with the request to execute the program code. The second container may be configured to communication with the first container… In some cases the first and the second containers may be configured in a master-slave relationship, such that the second container containing the second portion of less trusted program code may only be executed responsive to requests received from the first container”.)

As per claim 6, Wagner further discloses:
The computer-implemented method of claim 1 further comprising provisioning the sidecar virtualized execution environment with an agent that performs the auxiliary function. (Wagner [0085])

As per claim 7, Wagner discloses: A system comprising: a physical data store storing configuration information; and a computing device configured with executable instructions to perform operations including: 
receiving a request to execute user-submitted code on an on-demand code execution system; (Wagner [0081]: “the worker manager 140 receives a request to execute program code”.)
obtaining, from the physical data store, configuration information associated with the user-submitted code, the configuration information specifying an auxiliary function expected to be required during execution of the user-submitted code; identifying, based at least in part on the auxiliary function expected to be required during execution of the user-submitted code, a sidecar configuration from a library of sidecar configurations; configuring a sidecar virtualized execution environment in accordance with the sidecar configuration to perform the auxiliary function for a main virtualized execution environment configured to execute the user-submitted code; causing the main virtualized execution environment to execute the user-submitted code in accordance with the configuration information; causing the sidecar virtualized execution environment to perform the auxiliary function; (Wagner [0081]: “The request may include or indicate a trusted credential to be used by at least some of the program code during execution… Configuration data associated with the program code may also be accessed and used by the security manager 150 to determine whether and which portions of the program code are to be executed using the trusted credential”; [0084]: “the worker manager 140 or the security manager 150 creates a first container on the obtained instance. The first container may be created and configured to execute a first portion of the program code using the trusted credentials associated with the request to execute the program code”; [0085]: “the worker manager 140 or the security manager 150 creates a second container on the obtained instance. The second container may be created and configured to execute a second portion of the program code without using or involving the trusted credentials associated with the request to execute the program code. The second container may be configured to communication with the first container… In some cases the first and the second containers may be configured in a master-slave relationship, such that the second container containing the second portion of less trusted program code may only be executed responsive to requests received from the first container”.)
determining that the main virtualized execution environment has completed execution of the user-submitted code; and responsive to determining that the main virtualized execution environment has completed execution of the user-submitted code, deprovisioning the main virtualized execution environment and the sidecar virtualized execution environment deprovisioning one or more of the main virtualized execution environment and the sidecar virtualized execution environment. (Wagner [0050]: “After the user code has been executed, the worker manager 140 may tear down the container used to execute the user code to free up the resources it occupied to be used for other containers in the instance.”)

As per claim 8, Wagner further discloses:
The system of claim 7, wherein the configuration information is determined based at least in part on a prior execution of the user-submitted code on the on-demand code execution system. (Wagner [0030]) 

As per claim 9, Wagner further discloses:
The system of claim 7, wherein the request includes a debugging flag, header information, execution mode, application programming interface ("API") call, or other indicator associated with the auxiliary function. (Wagner [0022])

As per claim 10, Wagner further discloses:
The system of claim 7, wherein the sidecar virtualized execution environment performs the auxiliary function for a plurality of main virtualized execution environments. (Wagner [0085] and [0050])

As per claim 11, Wagner further discloses:
The system of claim 10, wherein the computing device is configured with further executable instructions to perform further operations including determining that each of the plurality of main virtualized execution environments has been deprovisioned. (Wagner [0085] and [0050])
As per claim 12, Wagner further discloses:
The system of claim 7, wherein configuring the sidecar virtualized execution environment in accordance with the sidecar configuration to perform the auxiliary function for the main virtualized execution environment comprises one or more of redirecting input, redirecting output, monitoring execution, monitoring resource utilization, or collecting metrics. (Wagner [0085])

As per claim 13, Wagner further discloses:
The system of claim 7, wherein the sidecar configuration specifies the sidecar virtualized execution environment. (Wagner [0085])

As per claim 14, Wagner further discloses:
The system of claim 7, wherein the sidecar configuration is identified based at least in part on a user selection from the library of sidecar configurations. (Wagner [0085])

As per claim15, Wagner further discloses:
The system of claim 7, wherein the main virtualized execution environment provides an application programming interface ("API") that enables access to profiling information. (Wagner [0030])

As per claim 16, Wagner discloses: One or more non-transitory computer-readable media including computer-executable instructions that, when executed on an on-demand code execution system, cause the on-demand code execution system to: 
obtain configuration information associated with user-submitted code, the configuration information specifying an auxiliary function expected to be required during execution of the user-submitted code; (Wagner [0081]: “the worker manager 140 receives a request to execute program code”; [0054]: “certain program code may include “trusted” portions which require the use of a trusted credential (e.g., a secured login associated with the user) during execution, which may present a possible increased security risk if such trusted portions were to be compromised. Program code may also include other portions involving a different level of trust which may not require the use of a trusted credential (e.g., the code may involve a standard file conversion process which may not require any particular credential to be invoked). Thus, it may be possible to split program code into a first portion having a first level of trust and a second portion having a second level of trust using multiple containers with varying levels of security associated with each”.)
identify, from a library of sidecar configurations, a sidecar configuration associated with performing the auxiliary function; configure a sidecar virtualized execution environment in accordance with the sidecar configuration to perform the auxiliary function for a main virtualized execution environment that executes the user-submitted code in accordance with the configuration information; and cause the sidecar virtualized execution environment to perform the auxiliary function during execution of the user-submitted code. (Wagner [0081]: “The request may include or indicate a trusted credential to be used by at least some of the program code during execution… Configuration data associated with the program code may also be accessed and used by the security manager 150 to determine whether and which portions of the program code are to be executed using the trusted credential”; [0084]: “the worker manager 140 or the security manager 150 creates a first container on the obtained instance. The first container may be created and configured to execute a first portion of the program code using the trusted credentials associated with the request to execute the program code”; [0085]: “the worker manager 140 or the security manager 150 creates a second container on the obtained instance. The second container may be created and configured to execute a second portion of the program code without using or involving the trusted credentials associated with the request to execute the program code. The second container may be configured to communication with the first container… In some cases the first and the second containers may be configured in a master-slave relationship, such that the second container containing the second portion of less trusted program code may only be executed responsive to requests received from the first container”; [0035]: warming pool  is a group (sometimes referred to as a pool) of pre-initialized and pre-configured virtual machine instances that may be used to service incoming user code execution requests .)
and responsive to a determination that the main virtualized execution environment has completed execution of the user-submitted code, configure the sidecar virtualized execution environment to cease performing the auxiliary function for the main virtualized execution environment. (Wagner [0050]: “After the user code has been executed, the worker manager 140 may tear down the container used to execute the user code to free up the resources it occupied to be used for other containers in the instance.”)

As per claim 17, Wagner further discloses:
The one or more non-transitory computer-readable media of claim 16 including further computer-executable instructions that, when executed by the on-demand code execution system, configure the on-demand code execution system to provision the sidecar virtualized execution environment. (Wagner [0085])

As per claim 18, Wagner further discloses:
The one or more non-transitory computer-readable media of claim 16 including further computer-executable instructions that, when executed by the on-demand code execution system, configure the on-demand code execution system to: determine that the main virtualized execution environment has completed execution of the user-submitted code. (Wagner [0050]: “After the user code has been executed, the worker manager 140 may tear down the container used to execute the user code to free up the resources it occupied to be used for other containers in the instance.”)

As per claim 19, Wagner further discloses:
The one or more non-transitory computer-readable media of claim 16, wherein the sidecar virtualized execution environment is configured to read one or more of a filesystem or a memory location of the main virtualized execution environment. (Wagner [0054])

As per claim 20, Wagner further discloses:
The one or more non-transitory computer-readable media of claim 16, wherein the execution of the user-submitted code is triggered by a triggering event. (Wagner [0031])

Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive.

Claim 1:
Applicant argued on pages 9 – 10 that Wagner did not disclose the amended limitations.

The examiner disagrees as Wagner [0084] – [0085] teaches worker manager creates first container on an instance to execute a first portion of the program code, and creates a second container to execute a second portion of the program code, and the second container shares a maser-slave relationship with the first container. Next referring to Wagner [0050], “After the user code has been executed, the worker manager 140 may tear down the container used to execute the user code to free up the resources it occupied to be used for other containers in the instance”. In other words, once the user code has finish execution (on the first and second container), the containers can be tore down to free up the resources, thus Wagner still anticipates the amended claim limitations in full.

Independent claims 7 and 16:
Applicant presented substantially similar arguments as for claim 1 and thus the same counter argument is applicable here.

Rest of the claims:
No distinct arguments are presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/           Primary Examiner, Art Unit 2196